

Exhibit 10.2


SUBLEASE
THIS SUBLEASE (the “Sublease”), dated for reference purposes only as of August
5, 2013 (the “Execution Date”), is made by and between EXELIXIS INC., a Delaware
corporation (“Sublandlord”), and SUTRO BIOPHARMA, INC., a Delaware corporation
(“Subtenant”).
RECITALS
WHEREAS, Sublandlord and Britannia Pointe Grand Limited Partnership, a Delaware
limited partnership (“Master Landlord”), are parties to that certain Lease dated
as of May 24, 2001, as amended by that certain First Amendment to Lease dated as
of February 28, 2003, and that certain Second Amendment to Lease dated as of
July 20, 2004 (as amended, the “Master Lease”), pursuant to which Master
Landlord leased to Sublandlord the building located at 240 East Grand Avenue
(the “Master Premises”), in South San Francisco, California, as more fully
described in the Master Lease. The parties acknowledge that a copy of the Master
Lease has been delivered by Sublandlord to Subtenant.
WHEREAS, the parties hereto desire that Sublandlord sublet to Subtenant and that
Subtenant sublet from Sublandlord a portion of the first floor of the Master
Premises, consisting of approximately 17,948.92 rentable square feet as shown on
Exhibit A (the “Subleased Premises”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.    Sublease. Sublandlord does hereby sublet to Subtenant and Subtenant does
hereby sublet from Sublandlord, the Subleased Premises, together with the
nonexclusive right to use the restrooms and showers located on the first floor
of the Master Premises, the entry vestibule, lunchroom, mailroom, hallways,
elevators, stairwells, mechanical closets, shipping and receiving room,
approximately 138 square feet located in the server room marked as room #115 on
Exhibit A and other spaces designated by Sublandlord from time to time for the
non-exclusive use of the tenants of the Master Premises, and the Common Areas
(as defined in the Master Lease) exterior to the Master Premises (collectively
“Common Areas”). Subtenant shall have exclusive use of the chemical and
bio-waste storage areas located within the Subleased Premises, and shall have no
right to use any other chemical and bio-waste storage areas in the Master
Premises. The parties hereto agree to the rentable square footage of the
Subleased Premises set forth above and Subtenant’s Share (defined in Section
3(b) below) may be adjusted by Sublandlord in connection with a modification of
the Common Area to accommodate further subletting of any portion of the Master
Premises.
(a)FF&E. The Sublease hereunder also includes the license to use Sublandlord’s
offices, cubicles, and other FF&E located within the Sublease Premises, a list
of which is attached hereto as Exhibit B (the “FF&E”). Subtenant shall maintain
the FF&E in the same condition as received throughout the Term. In the event of
any damage to the FF&E, Subtenant shall provide written notice to Sublandlord of
such damage and Subtenant shall make any and all repairs that are necessary at
Subtenant’s sole cost and expense. If Subtenant fails to make any repairs to the
FF&E for more than fifteen (15) days after notice from Sublandlord (although
notice shall not be required if there is an emergency), Sublandlord may, but
shall not be required to, make the repairs, and Subtenant shall pay the
reasonable cost of the repairs to Sublandlord within thirty (30) days after
receipt of an invoice,

1
 



--------------------------------------------------------------------------------



together with an administrative charge in an amount equal to ten percent (10%)
of the cost of the repairs. At all times during the Term, Subtenant shall insure
the FF&E for its full replacement value. Subtenant shall surrender the FF&E on
the End Date or earlier termination of this Sublease in the same condition as
received, reasonable wear and tear excepted. This Sublease and the license
rights granted in connection herewith shall not include any right to require
Sublandlord to provide any maintenance or repair or any technical or server
support for any FF&E or any facilities within the Sublease Premises. Sublandlord
makes no representation or warranty as to the FF&E, and hereby expressly
DISCLAIMS ANY WARRANTIES AS TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
2.    Term.
(a)    Master Landlord’s Consent. Sublandlord and Subtenant expressly
acknowledge and agree that this Sublease is subject to Master Landlord’s prior
written consent to this Sublease, on a form to be provided by Master Landlord
that is reasonably acceptable to Sublandlord and Subtenant (“Master Landlord’s
Consent”). Sublandlord shall use commercially reasonable efforts to obtain
Master Landlord’s Consent, and Subtenant agrees to cooperate in all reasonable
respects in connection therewith. Master Landlord’s Consent, unless waived by
Subtenant in writing, shall provide that Master Landlord approves of the
Alterations described in Exhibit D to this Sublease and that the provisions of
Section 13.1 of the Master Lease relating to “Permitted Transfers” shall also be
applicable to Subtenant. If Master Landlord’s Consent is not obtained within
thirty (30) days after execution of this Sublease by both Subtenant and
Sublandlord, then either Sublandlord or Subtenant may terminate this Sublease by
giving written notice thereof to the other prior to receipt of Master Landlord’s
Consent, and Sublandlord shall return to Subtenant any amounts delivered by
Subtenant under this Sublease. Neither party shall have any liability to the
other for any termination or cancellation of this Sublease as a result of Master
Landlord’s failure or refusal to consent to this Sublease, unless such party by
its willful act caused Master Landlord to refuse timely consent to this
Sublease. Any fees charged by Master Landlord in connection with the Master
Landlord’s Consent shall be at Sublandlord’s cost; provided that Subtenant shall
within five (5) business days of demand, pay Sublandlord for any increase in
such fees to the extent specifically resulting from Subtenant’s request for
approval for Alterations, signage or other special request made by Subtenant
during the process of seeking Master Landlord’s Consent.
(b)    Sublease Term. Conditioned upon receipt of the fully-executed Master
Landlord’s Consent, this Sublease shall be for a term (the “Sublease Term”)
commencing on the later of (A) August 5, 2013, or (B) completion of all required
county and other regulatory agency environmental health and safety closures with
respect to the Subleased Premises (in either case, the “Start Date”), and ending
on March 31, 2017, unless terminated earlier in accordance with the terms of
this Sublease (as applicable, the “End Date”). Upon Sublandlord’s delivery of
the Subleased Premises to Subtenant, Sublandlord and Subtenant shall complete
and execute the Delivery Agreement attached hereto as Exhibit C, confirming the
Start Date and scheduled End Date. If the Start Date shall not occur for any
reason on or before September 15, 2013, then either party shall have the right
to terminate the Sublease upon written notice to the other whereupon any monies
previously paid by Subtenant to Sublandlord shall be reimbursed to Subtenant.
(c)    Delivery and Condition. Sublandlord shall deliver the Subleased Premises
to Subtenant on the Start Date in “AS IS, WHERE IS” condition, and Sublandlord
warrants that it has

2





--------------------------------------------------------------------------------



complied with its obligations under the Master Lease, including its repair and
maintenance obligations and its obligations to comply with applicable laws as
such obligations are set forth in the Master Lease. Sublandlord further warrants
that the existing heating, ventilating and air conditioning system (“HVAC”)
(which includes, without limitation, all HVAC systems serving the vivarium and
lab areas within the Subleased Premises), electrical, plumbing, fire alarm,
sprinkler, lighting, and all other such elements in the Subleased Premises shall
be in good operating condition on the Start Date, and that the Subleased
Premises, to Sublandlord’s actual knowledge, do not contain hazardous substances
as defined in and in violation of Section 11.6 of the Master Lease. If a
non-compliance with such warranties exists as of the Start Date (or if the
Subleased Premises contains hazardous substances in violation of Sublandlord’s
obligations under the Master Lease), Sublandlord shall, at Sublandlord’s sole
cost and expense, promptly after receipt of written notice from Subtenant
setting forth with specificity the nature and extent of such non-compliance,
malfunction or failure (or existence of hazardous substances), rectify the same,
or, if responsibility for a particular item is the responsibility of the Master
Landlord, Sublandlord shall use commercially reasonable efforts to cause Master
Landlord to rectify the same. To be effective, Subtenant’s written notice must
be received by Sublandlord on or before the three (3) month anniversary of the
Start Date.
3.    Rent.
(a)    Base Rent. Subtenant shall pay to Sublandlord monthly base rent (the
“Base Rent”) for the Subleased Premises during the initial Sublease Term, as
follows:
TERM
Rental Rate/
Rent Per Sq Ft/ Per Month
Rental Rate/
Aggregate Rent Per Month
Months 1-12
$2.00
$35,897.83
Months 13-24
$2.15
$38,590.17
Months 25-36
$2.30
$41,282.51
Months 37-End Date
$2.45
$43,974.84
 
 
 

Base Rent for the first full month in which Base Rent is due shall be paid on
the Execution Date. On the first day of each month, Base Rent shall be due and
payable, in advance, at the address specified for Sublandlord below, or at such
other place as Sublandlord designates in writing, without any prior notice or
demand and without any deductions or setoff whatsoever (except as otherwise
expressly provided in this Sublease). If the Start Date or End Date occurs on a
day other than the first or last day, respectively, of a calendar month, then
the Base Rent for such fractional month will be prorated on the basis of the
actual number of days in such month.
(b)    Additional Rent. During the Sublease Term, if Sublandlord shall be
charged for additional rent or other sums pursuant to any of the provisions of
the Master Lease, including, without limitation, “Operating Expenses”, as
defined in Section 7.2 of the Master Lease, and real property taxes, as set
forth in Section 6.2 of the Master Lease (but excluding real property taxes
arising from improvements performed by Sublandlord to any portion of the Master
Premises outside the Subleased Premises after the Execution Date hereof), as
each is incorporated herein by reference, but excepting those sums incurred by
Sublandlord as a result of Sublandlord’s breach of the Master Lease not caused
by Subtenant, Subtenant shall pay, as “Additional Rent,” 100% of such additional
rent or sums that in Sublandlord’s reasonable opinion should be allocated solely
to the Subleased Premises, and if in

3





--------------------------------------------------------------------------------



Sublandlord’s reasonable opinion the same cannot reasonably be so allocated,
then 29.44% (the 17,948.92 rentable square feet of Sublease Premises divided by
the 60,967 rentable square feet in the Master Premises) of those charges that
relate generally to the Master Premises (as applicable, “Subtenant’s Share”);
provided, however, that Subtenant shall be entitled to Subtenant’s Share of any
refund of such additional rent or sums received by Sublandlord from Master
Landlord in accordance with Section 7.4 of the Master Lease or of any refund of
real property taxes paid pursuant to Section 6.2 of the Master Lease if
Subtenant paid Subtenant’s Share of such real property taxes. In the event of
any further subletting of any portion of the Master Premises and a modification
of the Common Area, Subtenant’s Share may be recalculated by Sublandlord. If
Subtenant shall procure any additional services from Master Landlord, or if
additional rent or other sums are incurred by Sublandlord as Tenant under the
Master Lease for Subtenant’s sole benefit, Subtenant shall pay 100% of the cost
thereof and shall, within ten (10) says of demand therefor, make such payment to
Sublandlord or Master Landlord, as Sublandlord shall direct, and such charges
shall not be prorated between Sublandlord and Subtenant. Any other rent or other
sums payable by Subtenant under this Sublease shall constitute and be due as
Additional Rent. All Additional Rent that is payable to Sublandlord shall be
paid at the time and place that Base Rent is paid, except as otherwise provided
in this Sublease. Sublandlord will have the same remedies for a default in the
payment of any Additional Rent as for a default in the payment of Base Rent.
Together, Base Rent, Additional Rent and any other sums due hereunder from
Subtenant are sometimes referred to in this Sublease as “Rent”. In the event of
damage to the Subleased Premises, Rent shall abate proportionately under this
Sublease to the extent that rent abates under the Master Lease. Notwithstanding
anything to the contrary contained in this Sublease, Subtenant shall not be
required to pay any additional rent due from, or perform any obligation of,
Sublandlord as Tenant under the Master Lease, that is (i) fairly allocable to
any period of time prior to the Start Date, or (ii) payable as a result of a
default by Sublandlord as Tenant under the Master Lease not caused by a default
by Subtenant under this Sublease.
(c)    Late Charge; Interest. If Subtenant fails to pay any Rent within five (5)
days of the date when due, Subtenant shall pay a late charge and interest
thereon in accordance with the terms of Section 3.2 of the Master Lease, which
is incorporated herein by this reference. No endorsement or statement on a check
or letter accompanying a check or payment shall be considered an accord and
satisfaction of past due Rent. Subtenant’s covenant to pay Rent is independent
of every other covenant in this Sublease.
4.    Utilities and Other Services; After Hours HVAC.
(a)    Estimated Utilities and other Services Cost. Pursuant to Section 8 of the
Master Lease, Sublandlord pays certain charges for water, gas, heat, light,
electricity, power, sewer, janitorial services, elevator, HVAC and boiler
testing and maintenance, fire alarm and protection, waste disposal, air and
water treatment, emergency generator and uninterrupted power supply testing and
maintenance furnished to, or for, the Master Premises, and such other services
or utilities supplied to or consumed in or with respect to the Master Premises
(collectively, the “Services”), directly to the providers thereof. Within thirty
(30) days following expiration of each calendar year, Sublandlord shall provide
to Subtenant Sublandlord’s estimate of Subtenant’s Share of the cost of the
Services for the upcoming year (“Estimated Services Cost”), along with copies of
any invoices from relevant providers, if requested by Subtenant. The Subtenant’s
Share of the Estimated Services Cost for the months between the Start Date and
the end of calendar year 2013 is $.20 per square foot per month, which may be
changed from time to time by notice to Subtenant if Sublandlord has reason to
believe that its estimate

4





--------------------------------------------------------------------------------



is less than actual cost of the Services. Within ten (10) days of demand,
Subtenant shall pay each month, as Additional Rent, Subtenant’s Share of the
Estimated Services Cost.
(b)    Annual True-up. Within ninety (90) days following the end of each
calendar year (or as soon thereafter as is reasonably possible), Sublandlord
shall deliver to Subtenant a statement of Subtenant’s Share of the actual cost
of the Services incurred for the preceding year, together with copies of all
invoices for the Services if requested by Subtenant. If on the basis of such
statement Subtenant owes an amount that is more or less than the estimated
payments for the preceding year previously made by Subtenant, Subtenant or
Sublandlord, as the case may be, shall pay the deficiency to the other party
within thirty (30) days after delivery of the statement. Failure or inability of
Sublandlord to deliver the annual statement within such ninety (90) day period
shall not impair or constitute a waiver of Subtenant’s obligation to pay in
accordance with this Section for the Services it consumes, or cause Sublandlord
to incur any liability for damages.
(c)    Allocation Based on Excess Consumption. In the event that at any time
during the Sublease Term Sublandlord reasonably believes that any occupant of
the Master Premises is consuming more than its proportionate share of utilities,
then Sublandlord shall engage Palmer Electric, or other company acceptable to
both parties in their reasonable discretion, to perform a measurement of the
utilities consumption by all occupants of Master Premises. If such measurement
reflects that Subtenant is consuming more than its proportionate share of
utilities Sublandlord shall be entitled to charge Subtenant for the costs of
such excess consumption calculated in a commercially reasonable manner.
(d)    Phone and Data. Subtenant shall also contract directly with or otherwise
obtain telephone and data services and any other services desired by the
Subtenant and not provided by Master Landlord for the Subleased Premises.
(e)    HVAC Hours of Operation. The HVAC in the entire building in which the
Subleased Premises are located is operated by the Sublandlord on a twenty-four
(24) hours per day, seven (7) days per week (“24/7”) basis, and the costs and
expenses of the HVAC are included in the Estimated Services Costs. In the event
that Subtenant has any concerns about the operation of the HVAC, Subtenant shall
give notice as follows: between the hours of 8:00 am and 5:00 pm Monday through
Friday, by e-mailing the Facilities staff at: facilities@exelixis.com or between
the hours of 5:00 pm and 8:00 am on weekdays, 8:00 am and 5:00 pm on Saturdays
and Sundays including holidays, calling the Facilities “On Call” phone number at
650-837-7200, and Sublandlord shall use commercially reasonable efforts to
respond to such concerns; provided that Sublandlord may bill to Subtenant
overtime charges, if any, Sublandlord incurs in connection with having its
facilities vendor respond to Subtenant (the current charges are $85.00 per hour
but are subject to change from time to time).
5.    Security Deposit. Concurrently with Subtenant’s execution of this
Sublease, Subtenant shall provide to Sublandlord a cash Security Deposit
(“Security Deposit”) in the amount of Forty Thousand Dollars and Zero Cents
($40,000.00). If Subtenant fails to pay Rent or any other sums as and when due
hereunder, or otherwise defaults with respect to any provision of this Sublease
beyond the applicable notice and cure period, Sublandlord may (but shall not be
obligated to) use, apply or retain all or any portion of the Security Deposit
for payment of any sum for which Subtenant is obligated or which will compensate
Sublandlord for any costs, loss or damage which Sublandlord may suffer thereby.
Any draw or partial draw of the Security Deposit shall not constitute a waiver
by Sublandlord of its right to enforce its other remedies hereunder, at law or
in equity. If any portion of the Security Deposit is

5





--------------------------------------------------------------------------------



so used or applied, Subtenant shall, within ten (10) days after written demand
therefor, deposit cash with Sublandlord in an amount sufficient to restore the
Security Deposit to its original amount. Subtenant’s failure to do so shall be a
default of this Sublease. Sublandlord shall not be required to keep the Security
Deposit separate from its general funds, and Subtenant shall not be entitled to
interest thereon. If Subtenant shall default more than three (3) times in the
payment of Base Rent or Additional Rent, irrespective of whether or not such
default is cured, then Subtenant shall deliver to Sublandlord a replacement
Security Deposit within ten (10) days after demand by Sublandlord in an amount
equal to three (3) times the Base Rent and Additional Rent. If Subtenant fully
and faithfully performs every provision of this Sublease to be performed by it,
the Security Deposit or any remaining balance thereof shall be returned to
Subtenant, or, at Sublandlord’s discretion, Subtenant’s last assignee, if
applicable, within thirty (30) days after the expiration of the Sublease Term
(or earlier termination of the Sublease) and Subtenant’s vacation and surrender
of the Subleased Premises in accordance with the terms of this Sublease.
Subtenant hereby waives the provisions of California Civil Code Section 1950.7
(other than Paragraph 1950.7(b)) and 1951.7 and agrees that the Security Deposit
shall be governed by the provisions of this Sublease.
6.    Compliance with Laws; Use. The Subleased Premises shall be used for
office, research and development, laboratory, vivarium, manufacturing,
warehousing, administrative uses and all related legal uses, as permitted under
the Master Lease and approved by the City of South San Francisco and any other
governmental entity having jurisdiction over the Subleased Premises. Subtenant
and its employees, agents, contractors and invitees (the “Subtenant Controlled
Parties”) shall comply with all statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity, including, without
limitation, all applicable federal, state and local Laws or regulations
governing protection of, or damage to the environment, or the treatment, storage
or disposal of hazardous substances (collectively referred to as “Laws”),
regarding the operation of Subtenant’s business and Subtenant’s particular use
of the Subleased Premises. In addition to the foregoing, Subtenant shall comply
with the terms of Section 11 of the Master Lease, which are incorporated herein
by this reference (provided, however, that all references therein to “Landlord”
shall mean and refer to Master Landlord, except for any indemnity obligations
thereunder, which shall be for the benefit of both Sublandlord and Master
Landlord, references to “Tenant” shall mean “Subtenant”, references to
“Building” or “Property” shall mean the “Subleased Premises” and references to
“Rent Commencement Date” shall mean the “Start Date”), and any other rules and
regulations of the Master Premises adopted by Master Landlord from time to time,
provided that a copy thereof is made available to Subtenant; provided, however,
that Subtenant shall not be required to perform any alteration, addition or
change of the Subleased Premises required by law, regulation, ordinance or order
of any public authority unless such alteration, addition or change is required
as a result of (i) Subtenant’s particular use of the Subleased Premises or (ii)
any alteration to the Subleased Premises made by or on behalf of Subtenant,
and/or any application made by or on behalf of Subtenant for governmental
permits, licenses or approvals. Under no circumstances shall Subtenant be liable
for any hazardous substances present at any time on or about the Subleased
Premises or the Building, or the air, soil, improvements, ground water or
surface water thereof (including without limitation the cost of remediation
thereof), except to the extent caused to be present by Subtenant, its affiliates
or their respective, agents, employees, contractors, vendors or invitees.
7.    Maintenance and Repairs. Subtenant hereby confirms its assumption of
Sublandlord’s maintenance and repair obligations under the Master Lease to the
extent such obligations are applicable to the Subleased Premises, except as set
forth below. Except as such maintenance and repairs are the

6





--------------------------------------------------------------------------------



responsibility of Master Landlord pursuant to the Master Lease, Subtenant shall,
at its sole cost, keep and maintain in good condition and repair the Subleased
Premises to the same extent that Sublandlord is required to so keep and maintain
the Subleased Premises pursuant to the Master Lease; provided, however, that in
the event a necessary repair or maintenance item affects a portion of Master
Premises for which Sublandlord is responsible under the Master Lease, and such
portion is greater than just the Subleased Premises, then, Sublandlord shall
perform such obligation and Subtenant shall pay Sublandlord Subtenant’s Share of
the cost of such item within ten (10) days of demand. Notwithstanding anything
to the contrary contained in this Section, in no event shall Sublandlord be
obligated to undertake any maintenance and repair obligations that are otherwise
the responsibility of Master Landlord hereunder or under the Master Lease.
8.    Subtenant Improvements; Repairs and Alterations. Any alterations,
additions or improvements to the Subleased Premises by or for Subtenant
(collectively referred to as “Alterations”) shall require the prior written
consent of both Sublandlord and Master Landlord and shall be made in accordance
with Section 9 of the Master Lease, which is incorporated herein by this
reference (provided, however, that all references therein to “Tenant” and
“Premises” shall mean “Subtenant” and the “Subleased Premises”, respectively,
and all references therein to “Landlord” shall mean both “Sublandlord” and
“Master Landlord”). Sublandlord confirms that it will approve the Alterations
proposed in Exhibit D, provided that Master Landlord approves such Alterations
in accordance with the Master Lease. Subtenant shall be solely responsible for
the planning, construction and completion of any Alterations at Subtenant’s sole
cost and expense. Subtenant shall make all payments for Alterations in a timely
manner so as not to permit any mechanic’s or other liens to be placed upon the
Subleased Premises in connection with any Alterations. Subtenant shall fully
discharge any such lien within ten (10) days after it first becomes aware of the
same. Subtenant shall not damage or deface the furnishings, walls, floors,
ceilings or other portions of the Subleased Premises. Any damage to the
Subleased Premises caused by Subtenant or a Subtenant Controlled Party shall be
promptly repaired by Subtenant, to Sublandlord’s reasonable satisfaction, at
Subtenant’s sole cost and expense. If Subtenant shall fail to repair any damage
within a reasonable time following notice from Sublandlord, Sublandlord shall
have the right to repair any damage caused by Subtenant at Subtenant’s sole cost
and expense. In such event, Subtenant shall reimburse Sublandlord for the
reasonable cost of any such repairs within ten (10) days after receipt of an
invoice, together with an administrative charge in an amount equal to ten
percent (10%) of the cost of the repairs. All Alterations to the Subleased
Premises shall remain upon the Subleased Premises following the End Date,
provided that Sublandlord receives a written waiver from Master Landlord of its
surrender obligations set forth in Section 9.2 of the Master Lease with respect
to such Alterations (a “Surrender Restoration Waiver”), unless Master Landlord’s
consent to installation of such Alterations expressly permits Subtenant to
remove any portion of the Alterations. If requested by Subtenant, Sublandlord
shall use commercially reasonable efforts to obtain such Surrender Restoration
Waiver from Master Landlord; provided that any costs and expenses incurred in
connection therewith (including, without limitation, fees, costs and expenses
due to the Master Landlord and Sublandlord’s reasonable attorney’s fees) shall
be paid by Subtenant. If a Surrender Restoration Waiver is not obtained, or if
Master Landlord’s consent to installation of such Alterations expressly permits
Subtenant to remove any portion of the Alterations, then Subtenant shall, prior
to the End Date, promptly remove any Alterations made by Subtenant and required,
or permitted, to be removed by Master Landlord pursuant to the Master Lease, at
Subtenant’s sole cost and expense and repair any damage to the Subleased
Premises caused by such removal and return the Subleased Premises to the
condition required by the Master Lease. In no event shall Sublandlord require
the

7





--------------------------------------------------------------------------------



removal of any Alterations if Master Landlord is not requiring such removal
pursuant to the terms of the Master Lease.
9.    Entry by Sublandlord or Master Landlord. Sublandlord or Master Landlord
may enter the Subleased Premises at any time during the Sublease Term to inspect
or show the Subleased Premises, or to clean and make repairs, alterations or
additions to the Subleased Premises (in accordance with Section 14.1 of the
Master Lease, which is incorporated herein by this reference, provided, however,
that all references therein to “Tenant” and “Premises” shall mean “Subtenant”
and the “Subleased Premises”, respectively and all references therein to
“Landlord” shall mean both “Sublandlord” and “Master Landlord”). Except in case
of emergencies, Master Landlord or Sublandlord, as applicable, shall provide
Subtenant with at least twenty-four (24) hours prior notice of entry into the
Subleased Premises, which may be given orally (and if orally, then to
Subtenant’s Chief Financial Officer at (650) 392-8412 and Director of Facilities
at (650) 392-8412 or such other person or persons designated by Subtenant from
time to time). In addition to the foregoing, Sublandlord reserves the right in
the event of an emergency to allow its employees to enter and exit the Subleased
Premises in order to exit the Master Premises.
10.    Assignment and Subletting; Consent Required. Except for a “Permitted
Transfer” pursuant to Section 13.1 of the Master Lease incorporated herein,
Subtenant shall not assign, sublease, transfer or encumber any interest in this
Sublease or allow any third party to use any portion of the Subleased Premises
(collectively or individually, a “Transfer”), without the prior written consent
of Sublandlord and Master Landlord, which may be given or withheld in accordance
with Section 13 of the Master Lease, which is incorporated herein by this
reference (provided, however, that all references therein to “Landlord”,
“Tenant” and “Building” shall mean “Sublandlord”, “Subtenant” and “Subleased
Premises”, respectively). Any Transfer or attempted Transfer without the consent
of Sublandlord and Master Landlord, except for a Permitted Transfer, shall be a
default by Subtenant and, in addition to any other rights and remedies, shall
entitle Sublandlord to terminate this Sublease. To the extent that rent paid by
such assignee or sublessee is in excess of Rent paid by Subtenant hereunder
(“Bonus Subrent”), such Bonus Subrent shall first be split per Section 13.2(b)
and (c) of the Master Lease as incorporated herein, to be paid and distributed
accordingly within five (5) days of actual receipt by Subtenant.
11.    Indemnity and Waiver of Claims. Except to the extent caused by the gross
negligence or willful misconduct of Sublandlord or any of its owners, partners,
principals, members, trustees, officers, directors, shareholders, agents,
employees and lenders (“Sublandlord Related Parties”) or a breach of the Master
Lease or the Sublease by Sublandlord, Subtenant shall indemnify, defend and hold
Sublandlord and the Sublandlord Related Parties harmless from and against all
liabilities, damages, claims, and expenses, including, without limitation,
reasonable attorneys’ fees (if and to the extent permitted by Law), which may be
imposed upon, incurred by or asserted against Sublandlord or any of Sublandlord
Related Parties arising out of or in connection with any damage or injury
occurring in the Subleased Premises caused by any acts or omissions (including
violations of Law) of Subtenant or any Subtenant Controlled Parties. Subtenant
hereby waives all claims against Sublandlord and Sublandlord Related Parties for
(a) any damage to person or property (or resulting from the loss of use thereof)
arising in connection with this Sublease, except to the extent caused by the
gross negligence or willful misconduct of Sublandlord or any Sublandlord Related
Party or a breach of the Master Lease or the Sublease by Sublandlord and (b) any
failure to prevent or control any criminal or otherwise wrongful conduct arising
in connection with this Sublease by any third party or to apprehend any third

8





--------------------------------------------------------------------------------



party who has engaged in such conduct. Notwithstanding any provision in this
Sublease to the contrary, neither Sublandlord nor any Sublandlord Related Party
shall be liable for (and Subtenant hereby waives any claims for) any injury or
damage to, or interference with, Subtenant’s business, including loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or for any form of special or consequential damage.
12.    Insurance. The provisions of Section 12 of the Master Lease pertaining to
insurance shall be incorporated into this Sublease, subject to the following
terms. For purposes of this Sublease, the term “Tenant” in Section 12 of the
Master Lease shall be deemed to mean Subtenant, the term “Landlord” shall be
deemed to mean Master Landlord (except that the release and waiver of
subrogation shall also apply as between Sublandlord and Subtenant) and the term
“Property” shall mean the “Subleased Premises”, except that all policies of
insurance required to be maintained by Subtenant hereunder and thereunder shall
name both Sublandlord and Master Landlord as additional named insureds and all
notices related to such insurance and all evidence of such policies shall be
delivered to both Sublandlord and Master Landlord. Notwithstanding the
foregoing, so long as Master Landlord so consents, Subtenant shall not be
required to carry Products / Completed Operations insurance pursuant to Section
12.1(a) of the Master Lease if Subtenant does not produce any marketed or
clinical products. Subtenant covenants that it shall obtain Master Landlord’s
approval for the form of insurance certificate to be provided to Master
Landlord, including any “blanket insurance” policy obtained by Subtenant. Prior
to the Start Date.
13.    Damage or Destruction and Condemnation. The provisions of Section 15 of
the Master Lease pertaining to damage or destruction and condemnation shall be
incorporated into this Sublease, subject to the following terms. For purposes of
this Sublease, the term “Tenant” in Section 15 of the Master Lease shall be
deemed to mean Subtenant and the term “Landlord” therein shall be deemed to mean
Master Landlord and the terms “Building” and “Property” shall mean the Subleased
Premises. In no event shall Sublandlord have any obligation to Subtenant to
restore the Subleased Premises if damaged, destroyed or condemned as described
in Section 15 of the Master Lease.
14.    Events of Default. The occurrence of any of the following shall
constitute a material breach of this Sublease and an Event of Default by
Subtenant: (i) failure to pay Rent or any other amount within three (3) days
business after written notice of nonpayment; (ii) all those items of default set
forth in the Master Lease where the obligation is incorporated in this Sublease,
including, without limitation, the Events of Default listed in Section 16 of the
Master Lease (which is incorporated into this Sublease), which remain uncured
after the cure period provided in the Master Lease; or (iii) Subtenant’s failure
to perform any other term, provision or covenant of this Sublease, which failure
remains uncured after thirty (30) days written notice thereof, or if such
failure is not susceptible of cure within thirty (30) days, such additional time
as reasonably required for such cure provided Subtenant commences such cure
within said thirty (30) day period and diligently prosecutes such cure to
completion. For purposes of this Sublease, the term “Tenant” in Section 16 of
the Master Lease shall be deemed to mean “Subtenant”, the term “Landlord” shall
be deemed to mean Sublandlord and the terms “Building” and “Property” shall be
deemed to mean the Subleased Premises.
15.    Remedies. Upon any default by Subtenant under the terms of this Sublease,
beyond any applicable notice and cure period, Sublandlord shall have the
remedies set forth in Section 16 of the Master Lease (which shall be
incorporated into this Sublease) as if Sublandlord is Master Landlord,
including, without limitation, the right to terminate this Sublease, in which
case Subtenant shall

9





--------------------------------------------------------------------------------



immediately surrender the Subleased Premises to Sublandlord. If Subtenant fails
to surrender the Subleased Premises, Sublandlord may, in compliance with
applicable Law and without prejudice to any other right or remedy, enter upon
and take possession of the Subleased Premises. Subtenant shall pay Sublandlord
on demand the amount of all past due Rents, plus other losses and damages which
Sublandlord may suffer as a result of Subtenant’s uncured default. In addition
to the right to terminate this Sublease and collect damages, Sublandlord shall
have the right to pursue any other remedy provided under the Master Lease or
that is now or hereafter available at Law or in equity. For purposes of this
Sublease, the term “Tenant” in Section 16 of the Master Lease shall be deemed to
mean “Subtenant”, the term “Landlord” shall be deemed to mean Sublandlord and
the terms “Building” and “Property” shall be deemed to mean the Subleased
Premises.
16.    Master Lease.
(a)    Subtenant takes possession of the Subleased Premises, and enters into
this Sublease, subject and subordinate to all of the terms, covenants,
conditions, and restrictions of the Master Lease. Neither Sublandlord nor
Subtenant shall by act or omission cause a breach of any of the terms,
covenants, conditions, and restrictions contained in the Master Lease.
Sublandlord shall not agree to, or take any actions giving rise to, any
amendment, modification or termination of the Master Lease that materially
adversely impacts the rights and obligations of Subtenant hereunder without
Subtenant’s prior written consent. Except to the extent incorporated by
reference in this Sublease, none of the terms, covenants, conditions and
restrictions of the Master Lease are incorporated herein to define the agreement
as between Sublandlord and Subtenant. With respect to any obligation of
Subtenant to be performed under this Sublease, wherever the Master Lease grants
to Sublandlord a specified number of days after notice or other time condition
to perform its corresponding obligation under the Master Lease (excluding the
payment of Rent), Subtenant shall have two (2) fewer days to perform the
obligation, including without limitation curing any defaults. Any default notice
or other notice of any obligations (including any billing or invoice for any
Rent or any other expense or charge due under the Master Lease) from Master
Landlord which is received by Subtenant (whether directly or as a result of
being forwarded by Sublandlord) shall constitute such notice from Sublandlord to
Subtenant under this Sublease without the need for any additional notice from
Sublandlord.
(b)    Sublandlord shall not be deemed to have made any representation made by
Master Landlord in the Master Lease. Moreover, except as otherwise provided
herein to the contrary, Sublandlord shall not be obligated:
(i)    to provide any of the services or utilities that Master Landlord has
agreed in the Master Lease to provide;
(ii)    to make any of the repairs or restorations that Master Landlord has
agreed in the Master Lease to make; or
(iii)    to comply with any Laws or requirements of public authorities with
which Master Landlord has agreed in the Master Lease to comply; and Sublandlord
shall have no liability to Subtenant on account of any failure of Master
Landlord to do so, or on account of any failure by Master Landlord to observe or
perform any of the terms, covenants or conditions of the Master Lease required
to be observed or performed by Master Landlord; provided Sublandlord agrees to
use commercially

10





--------------------------------------------------------------------------------



reasonable efforts to enforce Master Landlord’s obligations under the Master
Lease on Subtenant’s behalf.
(c)    Notwithstanding the foregoing, Sublandlord grants to Subtenant the right
to receive all of the services and benefits with respect to the Subleased
Premises that are to be provided by Master Landlord under the Master Lease.
(d)    If (i) Subtenant shall fail to perform any of its obligations hereunder
and such failure shall continue beyond any cure period provided for herein, or
(ii) Master Landlord shall give any notice of failure or default under the
Master Lease arising out of any failure by Subtenant to perform any of its
obligations hereunder then, in either case, Sublandlord shall have the right
(but not the obligation) to perform or endeavor to perform such obligation, at
Subtenant’s expense, and Subtenant shall, within ten (10) days of Sublandlord’s
demands from time to time, reimburse Sublandlord for all costs and expenses
incurred by Sublandlord in doing so as Rent.
(e)    Subtenant shall promptly execute, acknowledge and deliver to Sublandlord,
any certificate or other document evidencing the status of the Sublease or
subordination of this Sublease to the Master Lease, that Sublandlord or Master
Landlord may reasonably request, in accordance with Sections 17, 19.11 and 19.16
of the Master Lease, which are incorporated herein by this reference (provided,
however, the terms “Tenant” and “Building” shall be deemed to mean “Subtenant”
and the “Subleased Premises”, respectively).
(f)    Sublandlord warrants to Subtenant that (i) Sublandlord has delivered to
Subtenant a complete copy of the Master Lease, (ii) the Master Lease is, as of
the date of this Sublease, in full force and effect, and (iii) no event of
default by Sublandlord or, to Sublandlord’s knowledge, by Master Landlord has
occurred under the Master Lease nor has any event occurred and is continuing
that would constitute an event of default by Sublandlord or, to Sublandlord’s
knowledge, by Master Landlord under the Master Lease, but for the requirement of
the giving of notice and the expiration of the period of time to cure.
Sublandlord shall fully perform all of its obligations under the Master Lease to
the extent Subtenant has not expressly agreed to perform such obligations under
this Sublease.
17.    Surrender of Subleased Premises. At the expiration or earlier termination
of this Sublease, if no Surrender Restoration Waiver has been delivered to
Sublandlord, then Subtenant, at its sole cost and expense, shall promptly remove
from the Subleased Premises (a) any Alterations made by Subtenant, (b)
Subtenant’s personal property, and (c) repair any damage to the Subleased
Premises caused by such removal, and otherwise quit and surrender the Subleased
Premises to Sublandlord in the condition required by the Master Lease, broom
clean, and in good order, condition and repair, ordinary wear and tear and
damage from casualty excepted. If Subtenant fails to remove any Alterations or
Subtenant’s personal property within five (5) days after the termination of this
Sublease, Sublandlord, at Subtenant’s sole cost and expense, shall be entitled
(but not obligated) to remove such Alterations or remove, store or dispose of
Subtenant’s personal property. Sublandlord shall not be responsible for the
value, preservation or safekeeping of Subtenant’s personal property. Subtenant
shall not be required to remove at the expiration of the Sublease term or
otherwise, alterations or improvements to the Subleased Premises made by or for
the account of Sublandlord or otherwise existing as of the Start Date.

11





--------------------------------------------------------------------------------



18.    Holding Over. Subtenant shall have no right to holdover in the Subleased
Premises pursuant to this Sublease after the End Date. If Subtenant does not
surrender and vacate the Subleased Premises on the End Date, Subtenant shall be
a tenant at sufferance, or at the sole election of Sublandlord, a month to month
tenancy, and the parties agree in either case that the reasonable rental value,
if at sufferance, or the Rent if a month to month tenancy, shall be Rent at the
greater of (1) the monthly rate of one hundred and fifty percent (150%) of the
monthly Rent set forth in Section 3 of this Sublease, or (2) the rate of any and
all Rent due to Master Landlord from Sublandlord as a result of a holdover under
the Master Lease (if any) occasioned by the holdover of the Subleased Premises
by Subtenant. Notwithstanding the foregoing, and in addition to all other rights
and remedies on the part of Sublandlord, if Subtenant fails to surrender the
Subleased Premises upon the End Date, in addition to any other liabilities to
Sublandlord accruing therefrom, Subtenant shall indemnify, defend and hold
Sublandlord harmless from all claims, actions, losses, damages and expenses
resulting from such failure, including, without limitation, any such claims,
actions, losses and damages to any third parties based on such failure to
surrender.
19.    Parking. Subtenant shall have Subtenant’s proportionate share of such
parking rights as Sublandlord may have pursuant to Section 19.20 of the Master
Lease, to be used in connection with this Sublease and not in connection with
Subtenant’s use of any other of Subtenant’s facilities.
20.    Limitation of Liability. Notwithstanding anything set forth herein, in no
event shall any personal liability be asserted against Sublandlord’s officers,
directors, employees, agents or contractors or to the property or assets of any
of them. Under no circumstances shall Sublandlord’s officers, directors,
employees, agents or contractors be liable for any injury or damage to, or
interference with, Subtenant’s business, including loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage. Notwithstanding
anything set forth herein, in no event shall any personal liability be asserted
against Subtenant’s officers, directors, employees, agents or contractors or to
the property or assets of any of them. Under no circumstances shall Subtenant’s
officers, directors, employees, agents or contractors be liable for any injury
or damage to, or interference with, Sublandlord’s business, including loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or for any form of special or consequential damage.
21.    Miscellaneous.
(a)    Notices for Subtenant shall be sent to Subtenant as follows: Sutro
Biopharma, Inc., 310 Utah Avenue, Suite 150, South San Francisco, CA 94080 and
to the attention of CFO. Notices for Sublandlord shall be sent to Sublandlord as
follows: Exelixis, Inc., 210 E. Grand Avenue, South San Francisco, CA 94080, and
to the attention of Executive Vice President and General Counsel (each, a
“Notice Address”). All demands, approvals, consents or notices shall be in
writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service at
the party’s respective Notice Address(es) set forth above. Each notice shall be
deemed to have been received or given on the earlier to occur of actual delivery
or the date on which delivery is refused or, if Subtenant has vacated the
Subleased Premises or other Notice Address without providing a new Notice
Address, three (3) days after notice is deposited in the U.S. mail or with a
courier service in the manner described above. Any party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other parties written notice of the new address.

12





--------------------------------------------------------------------------------



(b)    The term “Force Majeure Delay” as used in the Sublease shall mean any
delay by either party in fulfilling its obligations hereunder which is
attributable to any: (i) actual delay or failure to perform attributable to any
strike, lockout or other labor or industrial disturbance (whether or not on the
part of the employees of either party hereto), civil disturbance, future order
claiming jurisdiction, act of a public enemy, war, riot, sabotage, blockade,
embargo, inability to secure customary materials, supplies or labor through
ordinary sources by reason of regulation or order of any government or
regulatory body; or (ii) actual delay or failure to perform attributable to
lightning, earthquake, fire, storm, hurricane, tornado, flood, washout,
explosion, or any other similar industry-wide or Building-wide cause beyond the
reasonable control of the party from whom performance is required, or any of its
contractors or other representatives. Any prevention, delay or stoppage due to
any Force Majeure Delay shall excuse the performance of the party affected for a
period of time equal to any such prevention, delay or stoppage (except the
obligations of Subtenant to pay Rent and other charges pursuant to this
Sublease).
(c)    Either party’s failure to declare a default immediately upon its
occurrence or delay in taking action for a default shall not constitute a waiver
of the default, nor shall it constitute an estoppel. If either party institutes
a suit against the other for violation of or to enforce any covenant, term or
condition of this Sublease, the prevailing party shall be entitled to all of its
costs and expenses, including, without limitation, reasonable attorneys’ fees.
(d)    This Sublease shall be interpreted and enforced in accordance with the
Laws of the state in which the Subleased Premises is located.
(e)    Each of Subtenant and Sublandlord represents and warrants that it has not
dealt with any broker in connection with this Sublease, other than Kidder
Mathews, on behalf of Subtenant, and Cornish & Carey Commercial Newmark Knight
Frank, on behalf of Sublandlord, and each party hereto agrees to indemnify and
hold the other party harmless from any commissions due to any broker with whom
such party has dealt, other than the brokers named in this paragraph.
(f)    This Sublease constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings related to the Subleased
Premises. This Sublease may be modified only by a written agreement signed by
Sublandlord and Subtenant.
(g)    The execution, delivery, and performance by each of Subtenant and
Sublandlord of its respective obligations under this Sublease have been duly
authorized and will not violate any provision of Law, any order of any court or
other agency of government, or any indenture, agreement or other instrument to
which it is a party or by which it is bound.
(h)    This Sublease may be executed in multiple counterparts, and by each party
on separate counterparts, each of which shall be deemed to be an original but
all of which shall together constitute one agreement. The parties contemplate
that they may be executing counterparts of the Sublease transmitted by facsimile
or email in PDF format and agree and intend that a signature by such means shall
bind the party so signing with the same effect as though the signature were an
original signature.
22.    Signage. Conditioned upon the consent of Master Landlord and applicable
governmental authorities, Sublandlord agrees to permit Subtenant to install a
monument at a location specified by Master Landlord, and to allow Subtenant
signage space on such monument, provided that Subtenant

13





--------------------------------------------------------------------------------



agrees to pay one hundred percent (100%) of the costs of installation of the
monument and one hundred percent (100%) of the cost of installing, maintaining
and removing Subtenant’s signage on such monument. Conditioned upon the approval
of Master Landlord, and Sublandlord’s approval, in its reasonable discretion, of
Subtenant’s proposed signage specifications, Sublandlord shall permit Subtenant
to install, at Subtenant’s expense, signage for Subtenant at the entrance to the
Subleased Premises.


[Signature Page Follows]

14





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the day and year first above written.
SUBLANDLORD:
EXELIXIS, INC.,
a Delaware corporation
SUBTENANT:
SUTRO BIOPHARMA, INC.,  
a Delaware corporation
By:
/s/ Frank Karbe
By:
/s/ William J. Newell
Name:
Frank Karbe
Name:
William J. Newell
Title:
EVP & CFO
Title:
Chief Executive Officer




15





--------------------------------------------------------------------------------




EXHIBIT A
SUBLEASED PREMISES
 

[exhibit102sutrosublea_image1.jpg]





 

--------------------------------------------------------------------------------




EXHIBIT B
FF&E INVENTORY
B240 Office Furniture Inventory - Sublease Space
 
 
 
 
 
 
 
 
 
Office Type
Rm. #
Photo #
Qty
Description
Dimensions
Chair Code
Open Office
128
 
1
Book case
71 x 12 1/2
 
 
 
 
8
Ped
6x6x12
 
 
 
 
1
2 Drawer lateral
30
 
 
 
 
1
Corner Work Surface
40x42
 
 
 
 
1
Work surface
24x72
 
 
 
 
1
4 Drawer lateral
 
 
 
 
 
5
Work surface
24x36
 
 
 
 
1
Work surface
24x42
 
 
 
 
1
Work surface
24x60
 
 
 
 
2
Corner Work Surface
36x36
 
 
 
 
6
Office chairs
 
 
 
 
 
1
Panel Teknion
48x65
 
 
 
 
6
Panel Teknion
36x65
 
 
 
 
4
Overhead cabinet
36
 
 
 
 
1
Overhead cabinet
48
 
 
 
 
 
 
 
 
Office
152 A
115
1
Work surface
30x30
 
 
 
 
1
Work surface
54x22
 
 
 
 
1
Corner work surface
42x60x30
 
 
 
 
2
Tack board
24x48
 
 
 
 
4
Shelfs
48
 
 
 
 
2
Task lights
 
 
 
 
 
2
black guest chairs
 
 
 
 
 
1
Steel case office chair
 
 
 
 
 
1
2 Drawer lateral
36
 
 
 
 
4
Wall track
80
 
Office
152 B
116
1
Work surface
24x48
 
 
 
 
1
Work surface
24x54
 
 
 
 
1
Corner work surface
36x36
 
 
 
 
1
Tack board
24x48
 
 
 
 
4
Shelf
48
 
 
 
 
2
Task light
 
 
 
 
 
4
Wall track
80
 
 
 
 
1
Half moon table
36
 
 
 
 
2
Ped
6x6x12
 
 
 
 
1
2 Drawer Lateral
36
 
 
 
 
1
Book case
34 1/2 x 12 1/2
 
Open Office
153
121,122,& 123
8
Panel Teknion
30x65
 
 
 
 
6
Panel Teknion
36x65
 
 
 
 
3
Panel Teknion
24x65
 
 
 
 
2
Panel Teknion
54x65
 
 
 
 
 
 
 
 


    



--------------------------------------------------------------------------------




 
 
 
4
Work surface
24x30
 
 
 
 
4
Work surface
72x30
 
 
 
 
8
Overhead
36
 
 
 
 
6
Task lights
 
 
 
 
 
 
 
 
 
 
 
 
4
Peds
6x6x12
 
 
 
 
1
Ped
12x12
 
 
 
 
2
2 Drawer lateral
36
 
 
 
 
1
Black guest chair
 
 
 
 
 
1
black office chair
 
 
 
 
 
 
 
 
 
 
 
 
2
Ped
6x6x12
 
 
 
 
1
Drawer lateral
36
 
 
 
 
1
Black book case
34 1/2x 12 1/2x 71
 
 
 
 
2
4 Drawer lateral
36
 
 
 
 
1
Wall surface
48x24
 
 
 
 
2
Black guest chairs
 
 
Office
154
117
1
Work surface
60x24
 
 
 
 
1
Work surface
54x24
 
 
 
 
1
Work surface
48x30
 
 
 
 
1
Work surface
42x30
 
 
 
 
1
Corner work surface
36x36x24
 
 
 
 
1
Corner work surface
36x36x30
 
 
 
 
1
Tack Board
24x48
 
 
 
 
1
Tack Board
30x21
 
 
 
 
1
Tack Board
36x21
 
 
 
 
2
Shelf
48
 
 
 
 
2
Shelf
36
 
 
 
 
1
Shelf
30
 
 
 
 
6
Wall track
80
 
 
 
 
1
4 Drawer lateral
36
 
 
 
 
1
Ped
6x6x2
 
 
 
 
1
Ped
12x12
 
 
 
 
3
2 Drawer Lateral
36
 
 
 
 
1
Black guest chair
 
 
 
 
 
1
black office chair
 
 
Office
155
119
2
Work surface
42x24
 
 
 
 
2
Work surface
30x24
 
 
 
 
1
Work surface
36x24
 
 
 
 
1
Work surface
48x24
 
 
 
 
3
Corner work surface
36x36x24
 
 
 
 
2
Task lights
 
 
 
 
 
2
Over head
30
 
 
 
 
2
Over head
36
 
 
 
 
2
Over head
42
 
 
 
 
2
Tack board
42x24
 
 
 
 
2
Tack board
36x24
 
 
 
 
2
Tack board
30x24
 
 
 
 
2
2 Drawer lateral
36
 


    



--------------------------------------------------------------------------------




 
 
 
1
Ped
12x12
 
 
 
 
9
Wall track
36
 
Office
156
120
1
Work surface
48x24
 
 
 
 
1
Work surface
60x24
 
 
 
 
1
Corner wall surface
36x36x24
 
 
 
 
3
Tack Board
48x24
 
 
 
 
1
Task light
 
 
 
 
 
7
Shelf
48
 
 
 
 
8
Wall track
80
 
 
 
 
1
Ped
6x6x12
 
 
 
 
1
2 Drawer lateral
 
 
 
 
 
1
Lab Table
30x60
 
Office
157
118
1
Work surface
60x24
 
 
 
 
1
Work surface
36x24
 
 
 
 
1
Work surface
42x24
 
 
 
 
2
Corner work surface
36x36x24
 
 
 
 
1
Round table
36
 
 
 
 
3
Tack board
24x48
 
 
 
 
3
Task light
 
 
 
 
 
6
Shelfs
48
 
 
 
 
5
Wall track
80
 
 
 
 
1
Black book case
34 1/2x 41 1/2x 12 1/2
 
 
 
 
1
Ped
6x6x12
 
 
 
 
2
2 Drawer lateral
36
 
 
 
 
1
Black guest chair
 
 
 
 
 
2
Black office chairs
 
 
Open Office
158
125
12
Panel Teknion
30x65
 
 
 
 
4
Panel Teknion
30x41
 
 
 
 
9
Panel Teknion
60x65
 
 
 
 
 
 
 
 
 
 
 
3
Work surface
60x24
 
 
 
 
12
Work surface
60x30
 
 
 
 
 
 
 
 
 
 
 
15
Overhead
60
 
 
 
 
14
Task lights
 
 
 
 
 
 
 
 
 
 
 
 
1
Black bookcase
34 1/2x 12 1/2x 59
 
 
 
 
 
 
 
 
 
 
 
12
Ped
6x6x12
 
 
 
 
3
Ped
12x12
 
Office
177
 
2
4 Drawer Lateral
 
 
 
 
 
1
5 Drawer lateral
 
 
 
 
 
1
Work surface
48x30
 
 
 
 
 
 
 
 




    



--------------------------------------------------------------------------------






Bldg. 240 Vivarium Equipments
 
 
 
 
 
 
 
 
Model #
Serial #
Asset #
Utility Room
 
 
 
1 -20 freezer
Model # F-300 BAF
 
 
Hoshizaki Ice Machine
Model # F-300 BAF
S03749D
10003474
Some Mops, Brooms and Cart
 
 
 
 
 
 
 
Room 142
 
 
 
2 Metro Racks
 
 
 
Dyna-Fog Aerosol Applicator
2730
2108
 
Dyna-Fog Aerosol Applicator
2730
2199
 
Dyna-Fog Aerosol Applicator
2730
2099
 
Dyna-Fog Aerosol Applicator
2730
2208
 
Dyna-Fog Aerosol Applicator
2730
2212
 
 
 
 
 
Room 131
 
 
 
Nu Aire Biosafety Cabinet
NU-629-600
99523062105
10003449
Baker Company Biosafety Cabinet
SG603
78085
 
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V5382-06-03
10003464
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V5381-06-03
10003443
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V6483-04-04
10003439
 
 
 
 
Room 143
 
 
 
1 Metro Rack
 
 
 
2 Stainless Steel Table (96X24)
 
 
 
 
 
 
 
Room 132
 
 
 
Nu Aire Biosafety Cabinet
NU-629-600
88822020404
10003169
Baker Company Biosafety Cabinet
SG603
73668
10003186
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V5379-06-03
10003446
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V5380-06-03
10003475
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V3690-04-02
10003457
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Room 133
 
 
 
Nu Aire Biosafety Cabinet
NU-629-600
88795020304
10003474
Baker Company Biosafety Cabinet
SG603
70088
10003173
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V2932-11-01
10003188
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V3586-04-02
10003184
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V2570-06-01
10003436
 
 
 
 
Room 144
 
 
 
2 Stainless Steel Table (96X24)
 
 
 
2 Stainless Steel Table (60X24)
 
 
 
1 Metro Rack
 
 
 
 
 
 
 


    



--------------------------------------------------------------------------------




Room 134
 
 
 
Nu Aire Biosafety Cabinet
NU-629-600
98516050605
10003455
Baker Company Biosafety Cabinet
SG603
73669
10003194
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V5378-06-03
10003174
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V2571-06-01
10003202
Allentown Caging Equipment (140 Cages)
MD75JU140MVPSHR
V2432-02-01
10003460
 
 
 
 
Room 135
 
 
 
Baker Company Biosafety Cabinet
SG603
77167
10003166
Allentown Caging Equipment (36 Cages)
RM 10198/96U36MVPSHR
V7674-04-05
10002449
Allentown Caging Equipment (36 Cages)
RM 10198/96U36MVPSHR
V7676-04-05
10002898
Allentown Caging Equipment (36 Cages)
RM 10198/96U36MVPSHR
V2795-08-01
10002445
Allentown Caging Equipment (36 Cages)
RM 10198/96U36MVPSHR
V7675-04-05
10002456
 
 
 
 
Room 137
 
 
 
5 Metro Racks
 
 
 
1 Stainless Steel Cage Cart
 
 
 
Small Animal Cages (940 complete set)
 
 
 
 
 
 
 
Room 145
 
 
 
Baker Company Biosafety Cabinet
SG603
73670
10003179
 
 
 
 
Room 140
 
 
 
Edstrom Chlorine Flush Station
 
 
10003434
Scientek Bedding Station
SBD 1200-4
 
10003431
3 Racks for the Cage Washer
 
 
 
Primus Autoclave
KTI263660D
15361
10003429
Scientek Cagewasher
SW6300
6312981571
10003158
American Sterilizer Co. (Autoclave)
UME-3660-CA
295858
 
Small Animal Cage Bottom (1673 pcs)
 
 
 
Small Animal Cage Lid (1400 pcs)
 
 
 
Small Stainless Steel Tray/Rack (1200 pcs)
 
 
 
Big Animal Cage (100 complete set)
 
 
 
Plastic Bottles for Water Feeding (1000 pcs)
 
 
 
 
 
 
 
Dirty Room (shipping Area)
 
 
 
Nu Aire Animal Bedding Disposal
NU-607-400
83852050903
10003152
Electro Steam Boiler
LB-50
36665
 
Sussman Electric Boiler
ES100
N6-19026-W06
 




    



--------------------------------------------------------------------------------




EXHIBIT C
DELIVERY AGREEMENT


Re:
Sublease dated August 5, 2013, between EXELIXIS INC., a Delaware corporation
(“Sublandlord”), and SUTRO BIOPHARMA, INC., a Delaware corporation
(“Subtenant”), concerning the subleased premises consisting of a portion of the
first floor (the “Subleased Premises”) of the building located at 240 East Grand
Avenue, South San Francisco, CA 94080 (the “Master Premises”).

Ladies and Gentlemen:
In accordance with the subject Sublease (to which reference is made for any
undefined capitalized terms used herein), we wish to advise and/or confirm as
follows:
The Start Date of the Sublease Term for the Subleased Premises is _________,
2013 (the “Start Date”), and the Sublease Term for the Subleased Premises is
scheduled to expire on March 31, 2017, unless sooner terminated according to the
terms of the Sublease (as applicable, the “End Date”). Sublandlord delivered
possession of the Subleased Premises to Subtenant on the Start Date, in the
condition required under the Sublease and Subtenant accepted possession of the
Subleased Premises on the Start Date but subject to the provisions of Section
2(c) of the Sublease.
That in accordance with the Sublease, Base Rent in the amount of $___________
shall commence to accrue on _____________, 2013.
The total rentable square feet of the Subleased Premises is 17,948.92 and of the
Master Premises is 60,967. Subtenant’s Share of the Subleased Premises is 100%
and of the Master Premises is 29.44%.
Each party represents and warrants to the other that it is duly authorized to
enter into this document and that the person signing on its behalf is duly
authorized to sign on behalf of such party.
SUBLANDLORD:
EXELIXIS, INC.,
a Delaware corporation
SUBTENANT:
SUTRO BIOPHARMA, INC.,  
a Delaware corporation
By:
 
By:
 
Name:
 
Name:
 
Title:
 
Title:
 


    



--------------------------------------------------------------------------------




EXHIBIT D
SUBTENANT’S PROPOSED ALTERATIONS









 

--------------------------------------------------------------------------------




[exhibit102sutrosublea_image2.jpg]

    



--------------------------------------------------------------------------------




[exhibit102sutrosublea_image3.jpg]

    



--------------------------------------------------------------------------------




[exhibit102sutrosublea_image4.jpg]

    



--------------------------------------------------------------------------------




[exhibit102sutrosublea_image5.jpg]

    

